The Chancellor.
This bill is multifarious. It sets up distinct and different causes of complaint, which destroy each other. - It seeks different reliefs, inconsistent'with each other.
It asks for relief, on the ground that the complainant is a creditor, and that the real estate in controversy was conveyed to two of the defendants by the complainant’s debtor, for the purpose of defrauding him. The decree that the complainant is entitled to in this aspect of the bill, is that the property is held subject to his debt.
But the complainant asks relief on another ground: that he is the heir-at-law of Daniel Swayze; that the two defendants, James and Isaac Swayze, of whose fraud he complains, procured the conveyance from their father, who was an old man, broken down by age, and not of sufficient mental capacity to transact business, by fraud and misrepresentations. The relief to which the complainant is entitled, in this aspect of the bill, is that the deed be decreed absolutely null and void, and the complainant, as one of the heirs-at-law of Daniel Swayze, entitled to the one-sixth part of the land and premises.
If the complainant is entitled to relief on the first ground, the conveyance, as between the parties to it, is valid ; and it is valid against the complainant, as an heir-at-law, because *279in this aspect, he stands in the same position as his ancestor, and can have no redress to which he would not have been entitled.
The different characters in which the complainant is prosecuting this suit, are, on account of the subject matters of the suit, inconsistent with each other.
The bill seeks relief upon another ground. It alleges that the two defendants, James and Isaac Swayze, took possession, on their father’s death, of all his personal property, of considerable amount; that no letters of administration have been taken out, and that the said defendants have refused to pay the complainant’s debt, or distribute the property, according to law, The complainant asks that his debt may be paid, and that the defendants may account to him for one-sixth of the personal estate.
If the court could interpose for the relief of the complainant upon this latter ground, it is a case for relief which could not properly be joined in one suit with the other cases for relief embraced in the bill.
But although this bill is multifarious, no advantage has been taken of it by the pleadings, nor was the objection stated at the hearing. The objection must be taken by demurrer or plea, or be set up in the answer, and if it is not, the defendant cannot claim any benefit from such defect. But though the party may waive the objection, the court, proprio jure, may dismiss the bill, and will do it, where the form of the bill embarrasses the court in the administration of justice.
The conclusion I have reached on an examination of the evidence, enables me to dispose of the case without embarrassment, and there is no necessity, therefore, for the court’s interposing and dismissing the bill on account of the defect alluded to. I have noticed the form of the bill that it may not be referred to as a precedent, and that no conclusion may be drawn that the court will encourage laxity of pleading. Mere technicality should not be permitted, in this court, to interfere with the administration of justice, but looseness of pleading, which embarrasses a party in his defence, and *280the court in determining the rights of suitors, and the relief to which they are entitled, ought not to be encouraged.
The complainant insists that the deed was made by Daniel Swayze to his sons, James and Isaac, for the purpose of defrauding the complainant, who was a creditor.
This ground was pressed with much earnestness by the complainant’s counsel, and he insisted, with great confidence, that the evidence was irresistible to establish the fraud. Admitting the conclusion to be correct as to the evidence on this branch of the case, is the complainant entitled to relief?
The principle is so well established, and is so familiar, that in order to give a creditor a standing in the court, to enable him to question a conveyance of his debtor on account of fraud, he must have some lien on the property, that it is unnecessary to cite authorities on the point.
The complainant, on the 21st of September, 1835, recovered a judgment in a justice’s court against Daniel Swayze, for the sum of ninety-eight dollars and ninety-nine cents, and on the 24th of September, 1849, he files his bill in this court, and asks to have a conveyance made by his debtor on the 10th of January, 1831, set aside for fraud.
This judgment, by the statute, was no lien upon the land, and the complainant does not show that he had exhausted his remedy by execution, or any reason why he did not enforce his judgment against his debtor. Indeed, the complainant shows by his bill that his debtor had abundant personal property to satisfy the judgment. Under these circumstances, after a delay of fourteen years, and after his debtor is dead, there is no propriety in the court’s interfering on his behalf, even if his judgment was of a nature to warrant it.
The only reason why the Court of Chancery interferes on behalf of a judgment creditor is, to remove the obstacle which has - been fraudulently interposed to prevent the satisfaction of the judgment by due process of law. But if this conveyance had never been made, the judgment could not have been enforced against this land.
*281In this aspect of the case the complainant is not entitled to relief.
But the complainant further insists that he is one of the heirs-at-law of D miel Swayze, and, as such, is entitled to the one-sixth of his real estate; that at the time of the execution of the deed his father was aged and infirm in body and mind, and not of sufficient menial capacity to dispose of his property; that the grantees induced him, by fraud and misrepresentations, to execute the deed, and that, for‘these reasons the conveyance should be declared void. But if the complainant has proved beyond a doubt, as his counsel insists, that Daniel Swayze executed the deed to defraud a creditor, such proof destroys whatever case the complainant may have had as an heir-at-law. If Daniel Swayze’s purpose in executing the deed was to defeat his creditors, though the deed is void as to them, it is valid as between the grantor and grantees, and, of course, as between the grantor’s heirs and the grantees. It is valid, then, against the complainant, as an heir-at-law of Daniel Swayze.
The evidence is not of a character to leave room to doubt but that Daniel Swayze, at the time he executed the deed, was of sufficient mental capacity to dispose of his property. It is true he was an old man, and in body and mind was suffering under the infirmities of old age. He had, up to this period, transacted all his own business — had considerable pecuniary dealings with his neighbors — and his friends who were in constant intercourse with him, and persons with whom he dealt, do not express a doubt as to his sufficient mental capacity to dispose of his property. Two or three witnesses, produced on behalf of the complainant, do express such doubts, but there are a large number of witnesses opposed to them, and such as were better capable, from many considerations, to give a judgment on this subject. The witnesses who express a doubt, give no reasons for their opinion, and allude to no circumstance in the old man’s conduct to justify it. He lived for more than six years after the deed was executed. During that period there was no *282unusual abatement of his natural vigor of mind or body. He retained his mental faculties until his death, impaired only by the ordinary infirmities of advancing age.
Nor is there any evidence to sustain the charge that the deed was procured from the old man by the fraud and misrepresentations of his sons. The defendants, in reply to this charge, in their answer deny it; and allege that it was at their father and mother’s earnest and repeated solicitations that they consented to take the deed, and that they took it with the view, not of speculation, but to relieve their aged parents. And they prove this by the declarations of their father and of their mother, made in the father’s presence, and under circumstances which entitle the defendants to the full benefits of the declarations. The evidence was objected to, but it is admissible. In the aspect of the case to which our attention is now directed, the complainant is claiming as an heir-at-law. He assumes the position of his ancestor in impeaching the deed; and the same evidence which would be admissible if his ancestor were the complainant, is proper in this suit.
As an evidence of incapacity of the grantor, and fraud on the part of the grantees, it is insisted that the price of two thousand dollars was inadequate. The weight of evidence is, I think, very strong, that the price named was, at the time, the full value of the farm. It was the price fixed by the grantor himself in offering to sell the farm to strangers, and men of character, living in the neighborhood, acquainted with the premises, and good judges of the value of land, declare that two thousand dollars was the full value.
I think the evidence falls very far short of making a case of incapacity of mind in the grantor, or of fraud or imposition on the part of the grantees.
But the complainant takes another ground. He insists that the consideration agreed upon between the parties to the deed has never been paid, and that the grantees must account for it.
I have not overlooked the fact that this view of the case *283was urged also as an evidence of the fraud, taken in connection with other circumstances of the case, and in examining the question of fraud, I gave to the complainant the full benefit that the evidence on this point, in my judgment, was entitled to.
As to the consideration of the conveyance : the complainant alleges in his bill that no part of the consideration has been paid; that at the time the deed was executed, the defendants, James and Isaac, promised and agreed with their father that they would take charge of the property for him, and would either pay him the sum of two thousand dollars, or else would give him good security for it; that they would take care of their father during the remainder of his life, provide for all his wants, and at his death would make a division of his lauds among all the children.
These allegations are made in the bill to show, in part, the means by which the old man was imposed upon, and to establish the alleged fraud ; and, indeed, unless they are available to the complainant on the question of fraud, they cannot avail him at all. If the consideration money has not been paid it remains a lien upon the land. But the complainant cannot recover it or any part of it in this suit. It belongs to the personal representative, and must pass through his hands in the administration of the estate.
But how stands the case, upon the evidence, as to this question.
The defendants, in their answer, state, in reference to the consideration, that they agreed to purchase the farm on the following terms: To provide for their father and mother, and their sister Mary, who lived at home, and who has always been afflicted with imbecility of mind, a comfortable maintenance and support during their lives; to pay and discharge all their father’s debts, which, he supposed, would amount to three hundred dollars, but which, in fact, amounted to about eight hundred dollars; that, after the death of their father, they would pay to their sister, Mehetable Sliker, one-third of the difference between their father’s debts and the sum of one thousand dollars, the remaining two-thirds of that differ*284enee to be retained by and equally divided between themselves.
The defendants show that their father was embarrassed, and without means to pay his debts and liabilities, except by a resort to the farm for the purpose, and that it was necessary he should either sell the farm to strangers, or make some family arrangement to relieve him from that necessity; that he was unkindly treated by his son, the-complainant, and had involved himself in debt on the complainant’s account ; that his children had had their share of his property, except his sons James and Isaac, and his daughters Mehetable and Mary, and that he had declared the complainant should have no portion of his estaté.
These facts the defendants prove by the old man’s declarations. His declarations were admissible for this purpose, for, as has been stated, the complainant occupies the position of his father, and the same evidence that would have been admissible against him is proper evidence against the complainant.
The defendants further prove that their father and mother, during their lives, occupied a house on the farm; that they were comfortably maintained and provided for, and that it was the common understanding of the neighborhood that they were maintained by their sons, the defendants. There is proof that the maintenance they received was worth two hundred dollars a year, and that it was worth a hundred dollars to provide and take care of Mary; that she resided with her parents during their lives, and, since then, has lived with one of her brothers. She makes no complaint against the defendants, of not fulfilling their agreement, as far as she is concerned.
The defendants state, in their answer, that they paid debts of their father to the amount of eight hundred dollars. They produce, in their possession, evidences of debts paid to. nearly that amount. It is true the proof of all these debts having been paid by them does not come quite up to legal proof, but after the complainant’s postponing his suit for fourteen years, it is unreasonable to expect of the defend*285ants that strict proof that would be required of them in reference to recent transactions.
There is evidence that the old man had some means of supporting himself from a pension he received from the general government, and that he used the money for that purpose. But there is nothing to warrant the supposition that he used the money from necessity, or because his sons had failed to provide for him, or shown a disposition to withhold anything that was necessary for the comfort of his household.
From a careful examination of all the evidence, I do not think there is anything in the case to warrant me in disturbing the deed.
The complainant’s bill must be dismissed, with costs.
Cited in Robert v. Hodges & Fuller, 1 C. E. Gr. 303; Green v. Tantum, 4 C. E. Gr. 107; Veghte v. Rar. Water Power Co. 4 C. E. Gr. 146; Tantum v. Green, 6 C. E. Gr. 365; Davis v. Dean, 11 C. E. Gr. 436.